Judgment, Supreme Court, New York County, entered June 17, 1975, which granted the plaintiff wife’s application for divorce and denied the defendant husband’s counterclaim for a divorce and awarded alimony to the wife in the sum of $85 per week unanimously modified on the law, and the facts, and in the exercise of discretion to the extent of reducing the award for permanent alimony to $65 per week, and otherwise affirmed without costs or disbursements. Upon the record before us, giving due consideration to all of the relevant circumstances, the award of alimony was excessive and should be reduced to the extent provided for herein. Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.